Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 12/03/2007.


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative, Hsin-Yuan Huang (Reg. No. 71647), and examiner arranged a telephone interview on November 3, 2021 and the interview agenda was to reach an agreement of allowance of claims with examiner amendment would make to these claims as follows: 
In the claims:
Claim 9 has been rewritten as follows:
9. (Currently Amended) A system for processing data, the system comprising:
one or more processors including a trusted execution environment and 

determining whether the data includes a second ciphertext for training a model for processing the target data; 
in response to determining that the data includes the second ciphertext for training the model for processing the target data, determining whether the external system provides initialization parameter values for training the model; 
in response to determining that the external system provides the initialization parameter values for training the model, training the model in the trusted execution environment with the initialization parameter values and the second ciphertext to obtain one or more parameters of the model for processing the first ciphertext; 
obtaining, via a data transmission channel between the trusted execution environment and the external system, an encryption key associated with the ciphertext of the target data; 
inputting the ciphertext of the target data and the one or more parameters of the model to the trusted execution environment; 
decrypting, in the trusted execution environment, the ciphertext of the target data using the encryption key to obtain the target data; 
processing, in the trusted execution environment, the obtained target data using the model with the one or more parameters to obtain a result; 
encrypting, in the trusted execution environment, the result using the encryption key; and
sending the encrypted result to the external system.

Allowable Subject Matter


3.	Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's claims filed on 07/13/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
4.	Wang et al (US patent 10,630468) is concerned encoded on computer storage media, for training a multi-party secure logistic regression model (SLRM). One of the methods includes receiving, at a plurality of secure computation nodes (SCNs), a plurality of random numbers from a random number provider; encrypting, at each SCN, data stored at the SCN using the received random numbers; iteratively updating a secure logistic regression model (SLRM) by using the encrypted data from each SCN; and after iteratively updating the SLRM, outputting a result of the SLRM, wherein the result is configured to enable a service to be performed by each SCN.  
5.	The totality of each element and/or step in claims 1-20 are not alluded to in the combined art of Wang or any existing prior arts. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Wang or any existing prior arts do not teach or suggest "determining whether the external system provides initialization parameter values for training the model; in response to determining that the external system provides the initialization parameter values for training the model, training the model in the trusted execution environment with the initialization parameter values and the second ciphertext to obtain one or more parameters of the model for processing the first ciphertext; obtaining, via a data transmission channel between the trusted execution environment and the external 
6.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
7.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

8.	Claims 1-20 are patentable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436